                Case 08-12229-MFW               Doc 12702         Filed 12/17/19         Page 1 of 2



                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF DELAWARE
---------------------------------------------------------------x
In re                                                           :       Chapter 11
                                                                :
WASHINGTON MUTUAL, INC., et al., 1                              :       Case No. 08-12229 (MFW)
                                                                :
                       Debtors.                                 :       (Jointly Administered)
                                                                :
---------------------------------------------------------------x
                NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON DECEMBER 19, 2019 AT 2:00 P.M. (ET) 3

I.        CONTESTED MATTER GOING FORWARD:

          1.        Application of WMI Liquidating Trust for an Order, Pursuant to Section 350 of the
                    Bankruptcy Code Bankruptcy Rule 3022 and Local Rule 3022-1, Authorizing,
                    Among Other Things, (A) Closing the Chapter 11 Cases of Washington Mutual,
                    Inc., and WMI Investment Corp. and (B) Authorizing the Wind-Up and Dissolution
                    of the Liquidating Trust [D.I. 12686 – filed November 14, 2019]

                    Objection / Response Deadline:               December 2, 2019 at 4:00 p.m. (ET)

                    Responses Received:

                    A. Objection of Alice Griffin to the Application for WMI Liquidating Trust for an
                       Order, Pursuant to Section 350 of the Code, Bankruptcy Rule 3022, and Local
                       Bankruptcy Rule 3022-1, Authorizing, Among Other Things, (A) Closing the
                       Chapter 11 Cases of Washington Mutual, Inc. and WMI Investment Corp. and
                       (B) Authorizing the Wind-Up and Dissolution of the WMI Liquidating Trust
                       [D.I. 12691 - filed December 2, 2019]

                    Related Documents:

                   i.        Final Report of WMI Liquidating Trust on Behalf of Washington Mutual,
                             Inc. and WMI Investment Corp. [D.I. 12694 – filed December 5, 2019]


1
 The Debtors in these chapter 11 cases along with the last four digits of each Debtor’s federal tax identification number
are: (i) Washington Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395). The principal offices of WMILT, as
defined herein, are located at 1201 Third Avenue, Suite 3000, Seattle, Washington 98101.
2 The additional items appear in bold.
3
  The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the District
of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who wishes
to appear telephonically at the December 19, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior
to 12:00 noon (ET) on Wednesday, December 18, 2019 to register his/her telephonic appearance in accordance with
the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.


RLF1 22609699v.1
               Case 08-12229-MFW            Doc 12702       Filed 12/17/19   Page 2 of 2



                   ii.    Reply of WMI Liquidating Trust in Support of Application for an Order
                          Pursuant to Section 350 of the Bankruptcy Code Bankruptcy Rule 3022 and
                          Local Rule 3022-1, Authorizing Among Other Things, (A) Closing the
                          Chapter 11 Cases of Washington Mutual, Inc. and WMI Liquidating
                          Investment Corp. and (B) Authorizing the Wind-Up and Dissolution of the
                          Liquidating Trust [D.I. 12699 – filed December 16, 2019]

                   iii.   Response of Alice Griffin to Reply of WMI Liquidating Trust in Support
                          of its Application for an Order, Pursuant to Section 350 of the
                          Bankruptcy Code, Bankruptcy Rule 3022, and Local Bankruptcy Rule
                          3022-1, Authorizing, Among Other Things, (A) Closing the Chapter 11
                          Cases of Washington Mutual, Inc., and WMI Investment Corp. and (B)
                          Authorizing the Wind-Up and Dissolution of the Liquidating Trust [D.I.
                          12701 – filed December 17, 2019]

                    Status: The hearing on this matter will go forward.


Dated: December 17, 2019
       Wilmington, Delaware
                                                   /s/ Christopher M. De Lillo
                                                  Mark D. Collins (No. 2981)
                                                  Paul N. Heath (No. 3704)
                                                  Amanda R. Steele (No. 5530)
                                                  Christopher M. De Lillo (No. 6355)
                                                  RICHARDS, LAYTON & FINGER, P.A.
                                                  One Rodney Square
                                                  920 N. King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 651-7700
                                                  Facsimile: (302) 651-7701

                                                  - and -

                                                  PROSKAUER ROSE LLP
                                                  Brian S. Rosen
                                                  Eleven Times Square
                                                  New York, New York 10036
                                                  Telephone: (212) 969-3000
                                                  Facsimile: (212) 969-2900

                                                  Attorneys to the WMI Liquidating Trust




                                                     2
RLF1 22609699v.1
